Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 9/25/2020 has been entered.  Claims 1, 7-9, 15 and 20 are amended.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 12, [lines 1-2] recites in part “the first sensor includes is an external sensor connected to the electronic device”.  It is unclear what is meant by the first sensor includes is an external sensor.  For the purposes of examination claim 1 limitation “the first sensor includes is an external sensor connected to the electronic device” is interpreted as:
the first sensor is an external sensor connected to the electronic device;

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutake, US 2015/0371447 A1, in view of FAABORG et al. (hereinafter FAABORG), US 2017/0060230 A1.

Regarding independent claim 1, Yasutake teaches a method ([0045] the present application describes a new method for provision of AR environment) comprising: 
at an electronic device (FIG. 1 [0072] user devices 12 and 16) having a display (FIG. 1 [0072] user devices 12 and 16 which have displays) and one or more image sensors ([0099] captures a light from the real world through, for example, a conventional video sensor installed at the rear side of the computer device, [0008] a 3D depth sensor): 
displaying on the display a view of an augmented reality (AR) environment (AR gaming environment displayed to three users in FIGS. 7A and 7B [0091-0092]), wherein the AR environment (real world background in FIGS. 7A and 7B) includes a background based on captured image data from the one or more image sensors (FIGS. 6A and 6B [0087-0088] a user can use a computer device, e.g. a mobile device, to generate 3D virtual environment data by, for example, a 360-degree scanning of the surrounding area using a 3D depth sensor and/or a conventional video camera of the computer device) and a first virtual object at a first location ([0089] In FIG. 7A, the primary user can watch a video camera scene including AR flying vehicles related to other users) and the view includes display of the first virtual object (FIG. 7A shows the primary user’s screen on the left displaying the real world background and the two AR flying vehicles related to other users); 
receiving movement data indicating movement of a remote user ([0092-0093] each non-primary user is located at a location different from the primary user, i.e. not at the room…each non-primary user uses his/her computer device to capture data of himself/herself… upon receiving the capture data from the computer devices of the primary and non-primary users, the server can generate the scene of the AR based environment for displaying a movement of a virtual object, e.g. AR flying vehicles, related to a non-primary user, wherein such a movement is controlled by that non-primary user in real time); 
determining a property (movement) of the first virtual object in the AR environment based on the received movement data ([0092-0093] the server device can generate the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, wherein such a movement is controlled by that non-primary user in real time); updating the display of the view based on the determined property ([0092-0093] the server device can generate the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, wherein such a movement is controlled by that non-primary user in real time); and 
transmitting data to the remote user or a server based on an analysis of new gesture ([0092-0093] the computer device operated by each non-primary user can then send capture data of that non-primary user to the server device, e.g. a cloud server (transmitting the data to the remote user or a server)…the server device can generate the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, wherein such a movement is controlled by that non-primary user in real time, [0098] a non-primary user can control, navigate or manipulate her virtual object in the virtual world by control, navigate or manipulate an input means, such as webcam and joystick, of her computer device (wherein generating display of movement of virtual object based on controlled manipulations of input means of a non-primary user in real time suggests based on an analysis of new gesture)).
Yasutake does not expressly teach detecting a plurality of gestures each using a different sensor, wherein the plurality of gestures interact with the first virtual object in the AR environment and the plurality of gestures includes a first gesture from a first object detected using the one or more image sensors and a second gesture from the first object using a first sensor; linking together the first gesture and the second gesture to create a new gesture.
However, FAABORG teaches detecting a plurality of gestures each using a different sensor, wherein the plurality of gestures interact with a first virtual object and the plurality of gestures includes a first gesture from a first object detected using an image sensor and a second gesture from the first object using a first sensor; linking together the first gesture and the second gesture to create a new gesture ([0040] A Reach and Touch RT type of input is shown in…10A-10D.  These RT type inputs may include proximity-based interactions using, for example, the user’s hand or hands…to select and manipulate objects.  In particular…the RT type input shown in  FIGS. 10A-10D illustrates selecting an object and moving the selected object, [0042] FIGS. 10A-10D illustrate the RT type input for selecting and moving a movable object. In going from FIG. 10A to FIG. 10B, as the user moves his hand…toward the list of scrollable objects X, Y and Z, an object in closest proximity to, for example, the hand of the user,…is highlighted (in this case, object X), as shown in FIG. 10B. A preset gesture with the user's hand, such as, for example, a grasping motion and the like, or a touch on the touch sensitive surface of the handheld electronic device 102, may then select the highlighted object in closest proximity (object X in this example), and once grasped, the object may be moved as the user moves his hand and/or the handheld electronic device 102, as shown in FIG. 10C, [0052] In some embodiments, the gesture recognized by the HMD 100 may be, for example, a hand and/or arm gesture, detected, for example, by a sensor, such as, for example, the camera 180, of the HMD 100 and processed by 
Because Yasutake and FAABORG address the same issue of user manipulation of computer device to control a virtual object displayed on an electronic device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of detecting a detecting a plurality of gestures each using a different sensors, wherein the plurality of gestures interact with the first virtual object in the AR environment and the plurality of gestures includes a first gesture from a first object detected using the one or more image sensors and a second gesture from the first object using a first sensor; linking together the first gesture and the second gesture to create a new gesture; and transmitting data to the remote user or a server based on an analysis of the new gesture.  This modification would have been motivated by the desire to provide the user with a method to execute multiple inputs to facilitate the accurate selection of an object and/or action to be taken in the virtual world based on the detected inputs (FAABORG [0020]).    

 dependent claim 2, Yasutake in view of FAABORG, teach the method of claim 1, wherein determining the property of the first virtual object (see Yasutake FIGS. 7A and 7B [0089] AR flying vehicles related to other users) includes determining that the first virtual object is at a second location different than the first location, and wherein updating the display of the view includes display the first virtual object in a different position based on the second location (see Yasutake [0092-0093] the server device can generate the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, where such a movement is controlled by that non-primary user in real-time.  Examiner notes: a movement implies changing of location/position).  

Regarding dependent claim 3, Yasutake in view of FAABORG, teach the method of claim 2, wherein a magnitude of the difference between the first location and second location is based on a magnitude in the movement data (see Yasutake [0092-0093] the server device can generate the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, wherein such movement is controlled by that non-primary user in real time.  Examiner notes: any movement has a magnitude.  Thus, the movement magnitude of the virtual object related to a non-primary user is based on the real time movement magnitude of the non-primary user).  

Regarding dependent claim 4, Yasutake in view of FAABORG, teach the method of claim 2, wherein a direction of the second location with respect to the first location is based on directional data in the movement data (see Yasutake [0092-0093] the server device can generate the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, wherein such a movement is controlled by that non-primary user in real time. Examiner notes: any movement has a direction. Thus, the movement direction of the virtual object related to a non-primary user is based on the real time movement direction of the non-primary user).  

Regarding dependent claim 5, Yasutake in view of FAABORG, teach the method of claim 2, wherein the different position is determined based on a reference location (see Yasutake AR markers and their pixel coordinates illustrated in Fig. 8E [0104-0105]) in the AR environment (see Yasutake FIGS. 8E and 8F [0104-0105] FIG. 8E depicts the generation and display of an AR scene by a stage PC. The PC captures AR markers located at the right and left sides of the stage. The AR marker image and its local coordinates can be identified using 3D coordinates, then the 3D location of the AR marker plane is converted to an image in 2D pixel coordinates…acquire 3D body gesture data of that secondary actor or actress including necessary parameters to manipulate the computer generated skeleton of a 3D avatar model and changes in 3D locations of the captured body…the captured data with an initial 3D location of the AR avatar in the local coordinates of the AR marker plane is sent to the stage PC, which then utilizes the captured location data and gesture data of the secondary actor or actress to render his or her 3D avatar model in the pixel coordinates of the screen of the stage PC. In other words, body movement of the .  

Regarding dependent claim 6, Yasutake in view of FAABORG, teach the method of claim 5, wherein the reference location (see Yasutake AR markers and their pixel coordinates illustrated in Fig. 8E) corresponds to a location at the side of the AR environment as displayed in the view (see Yasutake FIGS. 8E and 8F [0104]-[0105] as shown in Fig. 8E, the AR markers and their pixel coordinates are located at both ends of the stage screen).  
	Yasutake and FAABORG do not expressly teach reference location corresponds to a location at the middle of the AR environment as displayed in the view.  However, lacking any explicit rationale for the preference of the middle location over any other locations of the AR display as the reference location, the choice of the middle location is essentially a design choice. As explained above, Yasutake and FAABORG already teaches using location(s) at the side of the AR display as reference location for displaying the movement of 3D avatar model on the stage PC screen (see Figs. 8E and 8F; [0104]-[0105]). Using the AR markers and their pixel coordinate system of Yasutake, any location on the stage PC screen including the middle of the stage PC screen can be identified as pixel coordinates. In light of this, it would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to try to designate the middle location of the AR environment as the reference 

Regarding dependent claim 7, Yasutake in view of FAABORG, teach the method of claim 1 further comprising: detecting the second gesture using a touch sensitive surface (see FAABORG [0042] FIGS. 10A-10D illustrate the RT type input for selecting and moving a movable object. In going from FIG. 10A to FIG. 10B, as the user moves his hand…toward the list of scrollable objects X, Y and Z, an object in closest proximity to, for example, the hand of the user,…is highlighted (in this case, object X), as shown in FIG. 10B. A preset gesture with the user's hand (further comprising detecting the second gesture), such as…a touch on the touch sensitive surface (using a touch sensitive surface) of the handheld electronic device 102, may then select the highlighted object in closest proximity (object X in this example), and once grasped, the object may be moved as the user moves his hand and/or the handheld electronic device 102, as shown in FIG. 10C).
  
Regarding dependent claim 8, Yasutake in view of FAABORG, teach the method of claim 1 further comprising: updating the display of the view to include a second virtual object (see Yasutake as shown in Figs. 7A and 7B virtual object(s), e.g., bullets, displayed when the AR flying vehicle of the primary user performs  moving through the AR environment (see Yasutake as shown in Figs. 7A and 7B, primary user and non-primary users are displayed as AR flying vehicles equipped with guns/weapons in the AR environment. Thus, any of the AR flying vehicles performing attack/fire action must display some sort of visual indication, e.g., virtual bullets, initiating from the attacking AR flying vehicle and moving through the AR environment to indicate the attack/fire action and the action target) based on the plurality of gestures (the combination of Yasutake and FAABORG taught that primary user can make gesture to indicate an intended action, e.g. attack, defense, etc., in the game and non-primary users can send commands, e.g. attack, fire, defense, etc., to their AR flying vehicle by using input means per Yasutake [0095], [0098] wherein intended actions/commands to the virtual object can be initiated by a Reach and Touch type gesture as described per FAABORG [0040], [0042]).  

Regarding dependent claim 9, Yasutake in view of FAABORG, teach the method of claim 1 further comprising: updating the display of the view to include a second virtual object (see Yasutake as shown in Figs. 7A and 7B virtual object(s), e.g., bullets, displayed when the AR flying vehicle of the primary user performs attack/fire action) moving through the view corresponding to the second virtual object moving through the AR environment (see Yasutake as shown in Figs. 7A and 7B, primary user and non-primary users are displayed as AR flying vehicles equipped with guns/weapons in the AR environment. Thus, any of the AR flying vehicles performing attack/fire action must display some sort of visual indication, e.g., virtual bullets, initiating from the attacking AR flying vehicle and moving through the AR  based on the transmitted data (see Yasutake [0098] non-primary users can send commands, e.g. attack, fire, defense, etc., to their AR flying vehicle by using input means, [0092-0093] the computer device operated by each non-primary user can then send capture data (the transmitted data) of that non-primary user to the server device, e.g. a cloud server…the server device can generate (based on) the scene of the AR based environment for displaying a movement of a virtual object related to a non-primary user, wherein such a movement is controlled by that non-primary user in real time).
  
Regarding dependent claim 10, Yasutake in view of FAABORG, teach the method of claim 1 further comprising: generating the AR environment (see Yasutake AR gaming environment displayed to three users in Figs. 7A and 7B) based on the captured image data (see Yasutake see Figs. 6A and 6B [0087-0088] a user can use a computer device, e.g., a mobile device, to generate 3D virtual environment data by, for example, a 360-degree scanning of the surrounding area using a 3D depth senor and/or a conventional video camera of the computer device).  

Regarding dependent claim 11, Yasutake in view of FAABORG, teach the method of claim 1, wherein the first object is a hand of a user of the electronic device see FAABORG [0051] a reach gesture in which the user’s hand is tracked by the HMD 100 and the detected hand movement translated into with the user’s hand and the handheld electronic device 102, [0052] In some embodiments, the gesture recognized by the HMD 100 may be, for example, a hand and/or arm gesture, detected, .  

Regarding dependent claim 12, Yasutake in view of FAABORG, teach the method of claim 7, wherein the first sensor includes is an external sensor (interpreted as wherein the first sensor is an external sensor per the 35 U.S.C. 112(b) rejection set forth above) connected to the electronic device (see FAABORG [0022] The handheld electronic device 102…may be operably couple with…the HMD 100 via…a wired connection, [0051] a reach gesture in which the user’s hand is tracked by the HMD 100 and the detected hand movement translated into with the user’s hand and the handheld electronic device 102, [0042] FIGS. 10A-10D illustrate the RT type input for selecting and moving a movable object. In going from FIG. 10A to FIG. 10B, as the user moves his hand…toward the list of scrollable objects X, Y and Z, an object in closest proximity to, for example, the hand of the user,…is highlighted (in this case, object X), as shown in FIG. 10B. A preset gesture with the user's hand, such as, for example,…a touch on the touch sensitive surface of the handheld electronic device 102, may then select the highlighted object in closest proximity (object X in this example), . 

Regarding dependent claim 13, Yasutake in view of FAABORG, teach the method of claim 7, wherein the first sensor includes a touch-sensitive surface (see FAABORG [0042] FIGS. 10A-10D illustrate the RT type input for selecting and moving a movable object. In going from FIG. 10A to FIG. 10B, as the user moves his hand…toward the list of scrollable objects X, Y and Z, an object in closest proximity to, for example, the hand of the user,…is highlighted (in this case, object X), as shown in FIG. 10B. A preset gesture with the user's hand, such as, for example,…a touch on the touch sensitive surface (wherein the first sensor includes a touch-sensitive surface) of the handheld electronic device 102, may then select the highlighted object in closest proximity (object X in this example), and once grasped, the object may be moved as the user moves his hand and/or the handheld electronic device 102, as shown in FIG. 10C).  

Regarding dependent claim 14, Yasutake in view of FAABORG, teach the method of claim 1, wherein the electronic device is a handheld device or a head mounted device (wherein the combination of Yasutake and FAABORG modified the user’s computer device to generate 3D virtual environment data as taught by Yasutake .  

Regarding claims 15-19, claims 15-19 merely recite a non-transitory computer-readable storage medium encoded with computer program performing the functions of the method recited in claims 1-5, respectively. Additionally, Yasutake discloses a non-transitory computer-readable storage medium encoded with computer program (see [0013]).  Accordingly, Yasutake discloses every element of claims 15-19.

Regarding independent claim 20, claim 20 recites an electronic device comprising a display, one or more image sensors, a processor and a memory encoded with computer program performing the functions of the method recited in Claim 1.  Additionally, Yasutake discloses an electronic device comprising a display (e.g., see user devices 12 and 16 in Fig. 1), one or more image sensors (see [0099], captures a light from the real world, e.g., a real room, through, for example, a conventional video sensor installed at the rear side of the computer device. Also see [0008], a 3D depth sensor), a processor (see [0006]) and a memory encoded with computer program (see [0013]). Accordingly, Yasutake discloses every element of claim 20.

Response to Arguments

Applicant’s arguments filed 10/28/2021 traversing the 35 U.S.C. 103 rejections for claims 1-20 have been fully considered but they are not persuasive.
Regarding the rejections of independent claims 1, 15 and 20 made under 35 U.S.C. 103 as being unpatentable over Yasutake in view of FAABORG, Applicant alleges that FAABORG does not teach or suggest “the plurality of gestures includes a first gesture from a first object detected using the one or more image sensors and a second gesture from the first object using a first sensor” as recited in amended claims 1, 15 and 20, specifically the gaze and touch interaction would not relate to gestures from the same object.  Thus, independent claims 1, 15 and 20 and their dependent claims 2-14 and 16-19 are patentable for at least this reason.  Additionally, Applicant alleges that FAABORG’s detection of gaze fails to disclose or suggest detecting a second gesture from a user’s hand as recited in amended dependent claim 11 and thus is further patentable.
Examiner respectfully disagrees.
Yasutake, in view of FAABORG, does teach or suggest “the plurality of gestures includes a first gesture from a first object detected using the one or more image sensors and a second gesture from the first object using a first sensor” as recited in amended claims 1, 15 and 20.  FAABORG teaches or suggests a Reach and Touch type interaction between a user of a HMD connected with a touch screen handheld device wherein a camera on the HMD tracks the HMD user’s hand as it reaches for a displayed .
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KATZ, US 2016/0026255 A1 (Jan. 28, 2016) (ABSTRACT Systems, methods, and non-transitory computer-readable media are disclosed. For example, a dual sensor control device is disclosed that includes at least one processor for receiving information from a proximity sensor and an image sensor. The processor may be configured to receive first data from the proximity sensor while the image sensor is in a first state, determine, using the first data, a presence of an object in proximity to the proximity sensor. The processor may also be configured to output, based on the determined presence of the object in proximity to the proximity sensor, a signal to the image sensor to cause the image sensor to enter a second state, different from the first state. The processor may also be configured to receive second data from the image sensor in the second state, and output at least one of a message and a command associated with the second data).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                 

                                                                                                                                                                                                                                                                                                                                                         /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143